Motion Granted; Appeal Reinstated and Order filed October 6, 2011.




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                 NO. 14-10-00629-CV
                                   ____________

                        CONNIE SUSAN WALSH, Appellant

                                          V.

                         JAMES HENRY WALSH, Appellee


                      On Appeal from the 247th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2007-46926


                   REINSTATEMENT                       ORDER

      Appellant petitioned for voluntary bankruptcy in the United States Bankruptcy
Court for the Southern District of Texas, under cause number 3:11-bk-72154. Because a
stay is automatically effected by Section 362(a) of the Bankruptcy Code, when this court
received notice of appellant=s bankruptcy filing, on May 19, 2011, we stayed all
proceedings in the appeal. See Tex. R. App. P. 8.2.
       On September 30, 2011, appellant filed a motion to reinstate the appeal pursuant to
Texas Rule of Appellate Procedure 8.3(a). Attached to the motion is a true copy of the
bankruptcy court’s order lifting the stay for purposes of this appeal.

       The motion is granted. Accordingly, the case is ordered REINSTATED and
placed on the court=s active docket.

       Appellant=s brief is due to be filed with the clerk of this court on or before
November 7, 2011.



                                           PER CURIAM




                                              2